Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Yamazaki (US PG Pub No. 2014/0309828) The following is an examiner’s statement of reasons for allowance:
A hybrid vehicle, comprising an engine; a first motor; a planetary gear including three rotational elements that are respectively connected with the engine, the first motor and a transmission member; a stepped transmission placed between the transmission member and a driveshaft linked with an axle; a second motor configured to input and output power from and to the transmission member or the driveshaft; a power storage device configured to transmit electric power to and from the first motor and the second motor; and a control device, wherein the control device is programmed to: 
However the prior art of record fails to show or adequately teach
set a required driving force that is required for the driveshaft, based on an operation amount of an accelerator and a vehicle speed; set a simulated gear ratio from a gear ratio of the stepped transmission or from the gear ratio of the stepped transmission by taking into account a virtual gear ratio and set a target gear ratio of the stepped transmission, based on the operation amount of the accelerator and the vehicle speed or based on a driver's shift operation; 
set a target rotation speed of the engine, based on the vehicle speed and the simulated gear ratio; 
set an upper limit power of the engine when the engine is operated at the target rotation speed; 
set a first upper limit driving force of the driveshaft when the upper limit power is output from the engine; 
set a target driving force of the driveshaft according to a magnitude relationship between the required driving force and the first upper limit driving force; and 

when the required driving force is equal to or smaller than the first upper limit driving force, 
the control device is programmed to set the target driving force to the required driving force, and when the required driving force is larger than the first upper limit driving force, 
the control device is programmed to set a target compensation power of the power storage device, based on a difference between the required driving force and the first upper limit driving force, 
the control device is programmed to set a second upper limit driving force of the driveshaft when the upper limit power is output from the engine and the power storage device is charged or discharged according to a working compensation power based on the target compensation power, and the control device is programmed to set the target driving force to the smaller between the required driving force and the second upper limit driving force, and wherein 
the control device is programmed to gradually increase the working compensation power toward the target compensation power when the gear ratio of the stepped transmission is changed, 59 compared with an increase in the working compensation power when the gear ratio of the stepped transmission is not changed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747